DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In communications filed on 08/26/2020. Claims 1-15 are pending in this examination.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   This examination is in response to US Patent Application No. 17/003,543.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 of Application number 17003543 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over Claims 1, 5-9, and 13-20 of patented Application number 9948614.  Although the conflicting claims are not identical, they are not patentably distinct from each other and they relate to a method of remotely initializing at least one device is disclosed. Application 17003543 relates to s method which includes initializing at a local host a cryptographic authorization sequence after receiving a secure input value. The method further includes receiving at a local host cryptographic controller a first authorization request from a first remote device. After a challenge- response authentication protocol, the first remote device is authenticated and receives a public key infrastructure certificate. The method includes receiving at a first remote cryptographic controller a second request from a second remote device. After a challenge-response authentication protocol, the first remote device is authenticated, but does not receive a public key infrastructure certificate, and application 9948614 relates to a system and method for remotely initializing at least one device in communication with a local host device utilizing an asymmetric cryptographic authorization scheme. According to various embodiments, at least one remote device sends an authorization request including a random value to the local host device. The local host device returns an approval response to the remote device, where the approval response includes the random value encoded utilizing a private key. The remote device is then initialized (e.g. powered on or placed in an active state) upon verification of the encoded random value utilizing a public key that is paired with the private key

There is a comparison table in which the instant application is compared with an application filed by the same inventors: 9948614.
The Comparison Table is given below.


Patent Application 9948614
 Instant Application 17003543
1. A system for remotely initializing at least one device, comprising: a private and public key pair; a local host device configured to: initiate a cryptographic authorization sequence after receiving a secure input value, receive an authorization request, and send an approval response including an encoded random value; a remote device implemented within an unmanned vehicle and in communication with the local host device, the remote device configured to: send the authorization request including a random value to the local host device, and receive the approval response and the encoded random value from the local host device; a local cryptographic controller in communication with the local host device, the local cryptographic controller configured to: receive from the local host device, the random value, encode the random value utilizing a private key, and send the encoded random value to the local host device; and a remote cryptographic controller in communication with the remote device, the remote cryptographic controller configured to: verify the random value received from the remote device by decoding the encoded random value with a public key paired with the private key, and send a message to the remote device verifying the approval response is valid, the remote device and the vehicle being configured to initialize to an active state upon receipt of the message, and the remote device being further configured to securely communicate after initialization.
5. The system of claim 1, wherein the private key is stored by the local cryptographic controller, and wherein the local host device is further configured to send secure data to the remote device only after the remote device is initialized.
6. The system of claim 1, wherein the authorization request is a first ignition authorization request and the approval response is a first ignition approval response, and wherein the local host device is further configured to: receive a second ignition authorization request including a second random value from at least a second remote device in communication with the local host device; and send a second ignition approval response including the second random value encoded utilizing a second private key to the second remote device, wherein the second remote device starts up and is initialized to an active state only when the second encoded random value is verified utilizing a second public key stored on a second remote cryptographic controller of the second remote device.
7. The system of claim 1, wherein the authorization request is a first authorization request, the approval response is a first approval response, the private key is a first private key, and the public key is a first public key, and wherein the local host device is further configured to: receive a second authorization request including a second random value from at least a second remote device in communication with the local host device; send a second approval response including the second random value encoded utilizing a second private key to the second remote device, wherein the second remote device is initialized when the second encoded random value is verified utilizing a second public key stored on a second remote cryptographic controller of the second remote device; and receive an acknowledgement message from the first remote device or the second remote device, acknowledging initialization.
8. A system for remotely initializing at least one device, comprising: an uninitialized remote device configured to initialize to an active state upon initiation and verification of a cryptographic authorization sequence, the remote device implemented within a vehicle and in communication with a local host device, and a remote cryptographic controller, the local host device being in communication with a local cryptographic controller, the cryptographic authorization sequence comprising: initiating of the cryptographic authorization sequence after receiving a secure input value at the local host device; send a first request from the remote device to the remote cryptographic controller; send a random value generated at the remote cryptographic controller to the remote device in response to the first request; sending an authorization request including the random value from the remote device to the local host device; sending the random value from the local host device to the local cryptographic controller; encoding, at the local cryptographic controller, the random value utilizing a private key for the encoding; sending the encoded random value from the local cryptographic controller to the local host device; sending an approval response including the encoded random value, from the local host device to the remote device; receiving the approval response including the encoded random value at the remote device; verifying the encoded random value at the remote cryptographic controller by decoding the encoded random value utilizing a public key paired with the private key, and sending a verification message to the remote device when the approval response including the random value is verified, wherein the remote device is initialized to the active state when the verification message is received by the remote device, enabling the remote device to securely communicate after initialization.
9. The system of claim 8, wherein the private key is stored by the local cryptographic controller, wherein the public key is stored by the remote cryptographic controller, and wherein the local cryptographic controller and the remote cryptographic controller comprise at least two physically separated devices that are linked respectively to the local host device or the remote device.
13. The system of claim 8, wherein the local host device is further configured to send secure data to the remote device only after the remote device is initialized.
14. The system of claim 8, wherein initiating of the cryptographic authorization sequence after receiving a secure input value at the local host device comprises receiving the secure input value at the local cryptographic controller and then sending the secure input value from the local cryptographic controller to the local host device for initiating the cryptographic authorization sequence.
15. A method of remotely initializing at least one device, comprising: initiating, at a local host device, a cryptographic authorization sequence after receiving a secure input value; receiving, at the local host device, an authorization request including a random value from a remote device in communication with the local host device, the remote device implemented within an unmanned vehicle; receiving, at a local cryptographic controller, the random value from the local host device in communication with the local cryptographic controller; encoding, at the local cryptographic controller, the random value utilizing a private key for the encoding; sending the encoded random value from the local cryptographic controller to the local host device; sending, from the local host device to the remote device, an approval response including the encoded random value; receiving, at the remote device, the approval response including the encoded random value; receiving, at a remote cryptographic controller, the encoded random value for verification from the remote device in communication with the remote cryptographic controller; decoding, at the remote cryptographic controller, the random value utilizing a public key for the decoding; and initializing the remote device using the approval response when the encoded random value is decoded at the remote cryptographic controller and the random value is verified, wherein initializing the remote device authorizes transitioning the remote device to an active state to enable the remote device to engage in one or more communications over a secured network.
16. The method of claim 15, further comprising: sending an acknowledgement message from the remote device to the local host device to acknowledge initialization of the remote device.
17. The method of claim 15, further comprising: generating the random value via the remote cryptographic controller; and sending the random value from the remote cryptographic controller to the remote device.
18. The method of claim 15, further comprising: sending a verification message from the remote cryptographic controller to the remote device when the encoded random value is decoded and the random value is verified.
19. The method of claim 15, wherein the remote device is implemented within the unmanned vehicle, the method further comprising: performing one or more authorized actions after the remote device is initialized, wherein the one or more authorized actions comprises activating an ignition source of the unmanned vehicle; sending secure data from the local host device to the remote device only after the remote device is initialized; and receiving said secure data at the remote device and sending second secure data to said local host device after the remote device is initialized.
20. The method of claim 15, wherein the private key is stored by the local cryptographic controller and the public key is stored by the remote cryptographic controller.

1. A method of remotely initializing at least one device comprising: initiating, at a local host device, a cryptographic authorization sequence after receiving a secure input value; receiving, at the local host device, a first authorization request including a first encryption value from a first remote device in communication with the local host device; receiving, at a local cryptographic controller, the first encryption value from the local host device in communication with the local cryptographic controller; encoding, at the local cryptographic controller, the first encryption value utilizing a first private key for the encoding; sending a first encoded encryption value from the local cryptographic controller to the local host device; sending, from the local host device to the first remote device, a first approval response including the first encoded encryption value; receiving, at the first remote device, the first approval response including the encoded encryption value; receiving, at a first remote cryptographic controller, the first encoded encryption value for verification from the first remote device in communication with the first remote cryptographic controller; decoding, at the first remote cryptographic controller, the first encryption value utilizing a first public key for the decoding; initializing the first remote device using the first approval response when the first encoded encryption value is decoded at the first remote cryptographic controller and the first encryption value is verified, wherein initializing the first remote device authorizes transitioning the first remote device to an active state to enable the first remote device to engage in one or more communications over a secured network; sending, from the first remote device to the local host device, a first acknowledgement message to acknowledge initialization of the remote device; 25Docket No. 124727US01PATENT receiving, at the local host device, the first acknowledgement message from the first remote device; securely sending, from the local host device to the first remote device, a public key infrastructure certificate containing a second private key; and securely receiving, at the first remote device, the public key infrastructure certificate containing the second private key.  
2. The method of claim 1, further comprising: receiving, at the first remote device, a second authorization request including a second encryption value from a second remote device in communication with the first remote device; receiving, at the first remote cryptographic controller, the second encryption value from the first remote device in communication with the first remote cryptographic controller; encoding, at the first remote cryptographic controller, the second encryption value utilizing the second private key for the encoding; sending a second encoded encryption value from the first remote cryptographic controller to the first remote device; sending, from the first remote device to the second remote device, a second approval response including the second encoded encryption value; receiving, at the second remote device, the second approval response including the second encoded encryption value; receiving, at a second remote cryptographic controller, the second encoded encryption value for verification from the second remote device in communication with the first remote cryptographic controller; decoding, at the second remote cryptographic controller, the second encryption value utilizing a second public key for the decoding; initializing the second remote device using the second approval response when the second encoded encryption value is decoded at the second remote cryptographic controller and the second encryption value is verified, wherein initializing the second remote device authorizes transitioning the second remote device to the active state to 26Docket No. 124727US01PATENT enable the second remote device to engage in one or more communications over the secured network; securely sending, from the second remote device to the first remote device, a second acknowledgement message to acknowledge initialization of the second remote device; securely receiving, at the first remote device, the second acknowledgement message from the second remote device.



3. The method of claim 1, wherein the first remote device is implemented within a vehicle, machinery, or equipment.  
4. The method of claim 1, wherein the first private key is stored by the local cryptographic controller and the first public key is stored by the first remote cryptographic controller.  
5. The method of claim 2. wherein the second private key is stored by the first remote cryptographic controller and the second public key is stored by the second remote cryptographic controller.  
6. The method of claim 1, wherein at least one of the first encryption value or a second encryption value comprises at least one of a random value, a time value, or an electronic serial number.  
7. A system for remotely initializing at least one device comprising: a first private and public key pair; a local host device configured to: initiate a cryptographic authorization sequence after receiving a secure input value, receive a first authorization request, send a first approval response including a first encoded encryption value, receive a first acknowledge message, and send a public key infrastructure certificate; a first remote device in communication with the local host device, the first remote device configured to: send the first authorization request including a first encryption value to the local host device, receive the first approval response and the first encoded encryption value from the local host device, send the first acknowledge message to the local host device, and receive the public key infrastructure certificate from the local host device; a local cryptographic controller in communication with the local host device, the local cryptographic controller configured to: receive from the local host device, the first encryption value, encode the first encryption value utilizing a first private key, and send the first encoded encryption value to the local host device; and a first remote cryptographic controller in communication with the first remote device, the first remote cryptographic controller configured to: verify the first encryption value received from the first remote device by decoding the first encoded encryption value with a first public key paired with the first private key, and send a first message to the first remote device verifying the first approval response is valid, the first remote device configured to initialize to an active state upon receipt of the first acknowledge message, and the first remote device being further configured to securely communicate after initialization.  
8. The system of claim 7, wherein the first remote device is further configured to: receive a second authorization request, send a second approval response including a second encoded encryption value, and receive a second acknowledge message.  
9. The system of claim 8, further comprising: a second private key pair; 28Docket No. 124727US01PATENT a second public key pair; and a second remote device in communication with the first remote device, the second remote device configured to: send the second authorization request including a second encryption value to the first remote device, receive the second approval response and the second encoded encryption value from the first remote device, and send the second acknowledge message to the first remote device.  
10. The system of claim 9, wherein the first remote cryptographic controller is further configured to: receive from the first remote device, the second encryption value, encode the second encryption value utilizing a second private key, and send the second encoded encryption value to the first remote device.  
11. The system of claim 10, further comprising a second remote cryptographic controller in communication with the first remote device, the second remote cryptographic controller configured to: verify the second encryption value received from the second remote device by decoding the second encoded encryption value with a second public key paired with the second private key, and send a second message to the second remote device verifying the second approval response is valid, the second remote device being configured to initialize to the active state upon receipt of the second message, and the second remote device being further configured to securely communicate after the initialization.  
12. The system of claim 7, wherein the first remote device is implemented within a vehicle, machinery, or equipment.  
13. The system of claim 7, wherein the first private key is stored by the local cryptographic controller and the first public key is stored by the remote cryptographic controller.  
14. The system of claim 11. wherein the second private key is stored by the first remote cryptographic controller and the second public key is stored by the second remote cryptographic controller.  
15. The system of claim 11, wherein at least one of the first encryption value or the second encryption value comprises at least one of a random value, a time value, or an electronic serial number.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. (US9948614) issued to Howard filed in IDS ((03/30/2022)) and in view of application EP3672197A1 issued to RICHARD SKERTIC.
Regarding claim 1, Howard discloses a method of remotely initializing at least one device comprising: initiating, at a local host device, a cryptographic authorization sequence after receiving a secure input value [ Col.2 lines 3-7, a method of remotely initializing at least one device including at least the following steps: initiating a cryptographic authorization sequence after receiving a secure input value at a local host device], and 
receiving, at the local host device, a first authorization request including a first encryption value from a first remote device in communication with the local host device 
[Col.1 lines 45-50, The present disclosure is directed to remote initialization utilizing an asymmetric cryptography scheme. In one aspect, the disclosure is directed to a system for remotely initializing at least one device utilizing a local host device. A remote device may be configured to send an authorization request, including a random value, to the local host device]; and 
receiving, at a local cryptographic controller, the first encryption value from the local host device in communication with the local cryptographic controller [Col.1 lines 58-64, (5) In some embodiments, the system includes a local cryptographic controller communicatively coupled to or integrated with the local host device. The local cryptographic controller may be configured to encode the random value received from the remote device utilizing the private key and further configured to send the encoded random value to the local host device]; and 
encoding, at the local cryptographic controller, the first encryption value utilizing a first private key for the encoding [Col.1 lines 50-53, The local host device may be configured to send an approval response to the remote device, where the approval response includes the random value encoded utilizing a private key]; and  
 sending a first encoded encryption value from the local cryptographic controller to the local host device [Col.1 lines 58-64, (5) In some embodiments, the system includes a local cryptographic controller communicatively coupled to or integrated with the local host device. The local cryptographic controller may be configured to encode the random value received from the remote device utilizing the private key and further configured to send the encoded random value to the local host device]; and 
sending, from the local host device to the first remote device, a first approval response including the first encoded encryption value [Col. 2 lines 9-11, sending an approval response including the random value encoded utilizing a private key to the remote device]; and 
 receiving, at the first remote device, the first approval response including the encoded encryption value [Col. 1 lines 53-56, the remote device is then initialized (e.g. powered on or placed in an active state) upon verification of the encoded random value]; and 
 receiving, at a first remote cryptographic controller, the first encoded encryption value for verification from the first remote device in communication with the first remote cryptographic controller[Col. 1 lines 65-67-Col.2 lines-2, The remote cryptographic controller configured to generate the random value for the authorization request and further configured to verify the encoded random value received by the remote device], and [Col.5 lines 24-26, In some embodiments, the remote device 110 sends the encoded value received from the local host device 102 to the remote cryptographic controller 204 for verification]; and 
 decoding, at the first remote cryptographic controller, the first encryption value utilizing a first public key for the decoding [ Col.2 lines 11-12, initializing the remote device when the encoded random value is verified utilizing a public key], and [Col.5 lines 26-30, the remote cryptographic controller 204 may determine validity of the response (i.e. authenticity of the private key) by decrypting the encoded value of the approval response with the public key]; and 
 initializing the first remote device using the first approval response when the first encoded encryption value is decoded at the first remote cryptographic controller and the first encryption value is verified, wherein initializing the first remote device authorizes transitioning the first remote device to an active state to enable the first remote device to engage in one or more communications over a secured network[see claim 1,  verify the random value received from the remote device by decoding the encoded random value with a public key paired with the private key, and send a message to the remote device verifying the approval response is valid, the remote device and the vehicle being configured to initialize to an active state upon receipt of the message, and the remote device being further configured to securely communicate after initialization]; and [Col. 1 lines 50-53, the local host device may be configured to send an approval response to the remote device, where the approval response includes the random value encoded utilizing a private key], and [Col.5 lines 30-33, the remote cryptographic controller 204 may send a verification message to the remote device 110 when the approval response is determined to be valid, whereupon the remote device 110 may be initialized], and 
sending, from the first remote device to the local host device, a first acknowledgement message to acknowledge initialization of the remote device; 25Docket No. 124727US01PATENT receiving, at the local host device, the first acknowledgement message from the first remote device[ Col. 5 lines 34-35, the remote device 110 may send an acknowledgment message to the local host device 102 after initialization]
securely sending, from the local host device to the first remote device, a public key infrastructure certificate containing a second private key; and securely receiving, at the first remote device, the public key infrastructure certificate containing the second private key.
Even though Howard discloses this limitation as:
(8) Several asymmetric key cryptography standards are known to the art such as, but not limited to, RSA, DSA, and ECDSA cryptography. Asymmetric key cryptography is generally characterized by a private (secure) key that is only provided via authorized access and a public (insecure) key or certificate utilized to verify the private key.
However, does not explicitly disclose and Skertic discloses this limitation as: 
[¶9, a method of communicating between a first electronic component and a second electronic component, within a processing system of a gas turbine engine, the method may include: generating by the first electronic component, a request to initiate a trusted communication session with a second electronic component, the request comprising a digital certificate signed with a first host private key, the digital certificate comprising a first host public key and a first client public key…], and [¶24,  At block 202, a vendor processing system (e.g., server) and a certificate authority processing system (e.g., server) may be in an asymmetrically encrypted session. At block 204, the certificate authority processing system may generate a digital certificate for the vendor (equated to local host device) including public and private keys for the vendor. At block 206, the certificate authority processing system may determine whether the digital certificate, public, and private keys are valid. If not, then the certificate authority processing system may return to block 204. If valid at block 206, then the certificate authority processing system may transmit the digital certificate, public, and private keys to the vendor processing system. The vendor processing system may install the digital certificate, public, and private keys on a component configured to communicate over an electronic network in, for example, an engine produced by the engine manufacturer (equated to first remote device)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Howard with the teaching of Skertic in order to  request to initiate a trusted communication session between a first electronic component and a second electronic component, within a processing system of a gas turbine engine where the request comprising a digital certificate signed with a first host private key[ Skertic, ¶¶7, 9].
Regarding claim 2, this claim limitations are similar to claim 1 and the only difference is that claim 1 cites, a local host device which is similar to a first remote device in claim 2 and a first remote device in claim 1 which is similar to a second remote device in claim 2, and in claim 1, a first encryption value is similar to a second encryption value in claim 2. The claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claims 3, and 12, Howard discloses wherein the first remote device is implemented within a vehicle, machinery, or equipment [Col. 4 lines 25-30, in some embodiments, illustrated in FIG. 3, a system 300 may include machinery or equipment 302 coupled to or integrated with the remote device 110. For example, the remote device 110 may drive an ignition source 304 (e.g. starter) for an engine or motor of an aircraft, boat, or ground vehicle].
Regarding claims 4, and 13, Howard discloses, wherein the first private key is stored by the local cryptographic controller and the first public key is stored by the first remote cryptographic controller [ Col.4 lines 13-24, the local cryptography controller 202 may be configured to sign or encode the random value received in the authorization request from the remote device 110 utilizing the private key. When the approval response including the encoded value is returned to the remote device, the remote cryptographic controller 204 is further configured to verify or decode the response value utilizing the public key. For example, the asymmetric relationship between the private key and the public key may enable the remote cryptographic controller 204 to determine whether the approval response includes the same random value that was sent by the remote device 110 in the authorization request], and [Col.5 lines 6-11, at steps 408 and 410, the local host device 102 sends an approval response including the random value encoded (i.e. asymmetrically encrypted) utilizing a private key, which may be stored by the local host device 102 or by a local cryptographic controller 202 communicatively coupled to the local host device 102], and [Col.5 lines 19-24, at steps 412 and 414, the remote device 110 is initialized when the encoded value is verified utilizing a public key paired with the private key. The public key may be stored by the remote device 110 or by a remote cryptographic controller 204 communicatively coupled to the remote device 110].
Regarding claims 5, and 14, Howard discloses, wherein the second private key is stored by the first remote cryptographic controller and the second public key is stored by the second remote cryptographic controller [ Col.4 lines 13-24, the local cryptography controller 202 may be configured to sign or encode the random value received in the authorization request from the remote device 110 utilizing the private key. When the approval response including the encoded value is returned to the remote device, the remote cryptographic controller 204 is further configured to verify or decode the response value utilizing the public key. For example, the asymmetric relationship between the private key and the public key may enable the remote cryptographic controller 204 to determine whether the approval response includes the same random value that was sent by the remote device 110 in the authorization request], and [Col.5 lines 6-11, at steps 408 and 410, the local host device 102 sends an approval response including the random value encoded (i.e. asymmetrically encrypted) utilizing a private key, which may be stored by the local host device 102 or by a local cryptographic controller 202 communicatively coupled to the local host device 102], and [Col.5 lines 19-24, at steps 412 and 414, the remote device 110 is initialized when the encoded value is verified utilizing a public key paired with the private key. The public key may be stored by the remote device 110 or by a remote cryptographic controller 204 communicatively coupled to the remote device 110].
Regarding claims 6, and 15, Howard discloses, wherein at least one of the first encryption value or a second encryption value comprises at least one of a random value, a time value, or an electronic serial number [Col.4 lines 3-8, the remote cryptographic controller 204 may be configured to generate a random value for inclusion in each authorization request sent by the remote device 110. For example, the remote cryptographic controller 204 may include a random number generator configured to generate a 2^N value, such as a 32 bit or 64-bit random value].
Regarding claim 7, this claim is interpreted and rejected for the same rational set forth in claim 1.
Regarding claim 8-11, the combination of these claims are similar to claim 2 and are interpreted and rejected for the same rational.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robinson (US7747851) [Abstract, A system for licensing a computational component in a distributed processing network is provided. The system includes a licensing provider 100 that is spatially remote from the computational component 154 and is operable to: (a) assign a private and public key pair to the computational component 154; (b) create a digital certificate 308 for the computational component 154, the digital certificate 308 being signed with a private key of the licensing provider 100, the licensing provider's private key being different from the computational component's private key 312; (c) create a license file 176 to be installed on the computational component; and (d) transmit the license file 176 and the computational component's signed digital certificate 308 and private key 312 to the computational component 154]
Sorensen (US2021/0288822) [ Systems and Methods for Onboard Vehicle Certificate Distribution].
Eronen (US7984291) [ Method for Distributing Certificates in A Communication System].
Shah (US2012/0321076) [ Cryptographic Ignition Key System].
Schmidt (US2002/023223) [ [0052] The public key 302 of the trust center is filed already during the production of a vehicle in a control unit 306 in the boot sector 308. However, by means of the private key 304, a certificate 318 is now signed which contains certain certificate information.].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496